Citation Nr: 1030634	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  09-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to an initial rating in excess of 10 percent for 
anemia.





ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1990.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
depression and granted service connection for anemia.  A 10 
percent rating was assigned for anemia, effective March 20, 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In her VA Form-9, the Veteran requested a hearing at the RO 
(Travel Board hearing) before a Veterans Law Judge.  However, no 
such hearing was ever scheduled, and nothing in the record 
reflects that the Veteran withdrew her hearing request.  As such, 
the case must be remanded in order to schedule the Veteran for a 
Board hearing at the RO.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO, with appropriate notification to the 
Veteran.  A copy of the notice provided to 
the Veteran of the scheduled hearing should 
be placed in the record.    

2.  After the hearing is conducted, or if the 
Veteran withdraws her hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


